DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The instant specification and drawings are accepted as a certified English translation of PCT/CN2017/000218, see certification of translation statement filed on August 7, 2019.

Claim Objections
Claims 1-6 are objected to because of the following informalities: 
Claim 1: the recitation of “infusion bottle having inbuilt balloon” on lines 1-2 should be recited as --an infusion bottle with an inbuilt balloon” since these are the first recitations of these limitations. It is also suggested that the recitation of “a PVC plastic” on line 2 be amended to recite --a polyvinyl chloride (PVC) plastic-- since this is the first recitation of the acronym in the claims so as to avoid any confusion of what the acronym stands for.
Claim 3: the recitations of “dripping of infusion flow” on line 2 and “an seeped amount” on line 6 should be recited as --dripping of an infusion flow-- and --a seeped amount--, respectively.
Claim 4: the recitation of “a infusion process” in line 5 should be recited as --an infusion process--.
Claims 2-6 are also objected to for incorporating the above informalities through their respective claim dependencies. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear what is required by the claimed apparatus because lines 1-2 of the claim recites “infusion bottle having inbuilt balloon” but the wherein clause recites “a PVC plastic capsule or spherical balloon built in a conventional infusion bottle or infusion bag” (lines 2-3). Is the recitations in lines 2-3 further clarifying that the “infusion bottle having an inbuilt balloon” being a conventional infusion bottle or infusion bag and the “inbuilt balloon” being a PVC plastic capsule or spherical balloon? In other words, the infusion bottle having the 
It is also noted that the recitation of “naturally filled” on line 8 is confusing because it is unclear what is required by the scope of this limitation. How does filling naturally and unnaturally differ? For the purpose of continuous examination, the recitation is interpreted as requiring that the PVC plastic capsule or spherical balloon being filled by the base liquid, see also claim interpretation below for additional details. 
Moreover, the recitations of “medicine” in “an injection operation of medicine” (line 9) and “an infusion operation of medicine” (line 10) is confusing because it is unclear whether the first and second recitations of medicine are referring to the same medicine or different ones. However, as best understood for the purpose of continuous examination, the recitations are interpreted as reciting --“an injection operation of a medicine” and “an infusion operation of the medicine,” respectively. It is also suggested that applicant consider amending these recitations consistent with the amendments to the other dependent claims so as to avoid any confusion.
Lastly, the recitation of “during medical use, an injection operation of medicine into the infusion bottle or infusion bag and an infusion operation of medicine into a human body are the same as for traditional medical procedures” is confusing because it is unclear what structures are required by this recitation. It appears that the recitation only further require the thorough-dripping medical infusion apparatus having an injection operation of medicine and an infusion operation of medicine that is known the art since the two operations are “the same as for traditional medical procedures.”
claim 2, the recitation of “the mixed liquid medicine” on lines 2-3 lack antecedent basis since this is the first recitation of the limitation. It is noted that claim 1 already recites medicine in lines 9 and 10. Therefore, it is also unclear whether the mixed liquid medicine is a mixture that includes the medicine of lines 9 and 10 of claim 1 (see above for interpretation details of these recitations) or a different mixed liquid medicine. However, as best understood for the purpose of continuous examination, the recitation is interpreted as further requiring a mixture of the base liquid and the medicine; and thus, it is suggested that applicant may consider amending the claim to recite --a mixture of the base liquid and the medicine-- so as to avoid the confusion. However, if applicant intends to require a different mixed liquid medicine, appropriate clarification and citation of support is requested to avoid the confusion and potential written description or new matter issue.
Regarding claim 3, the recitation of “the reserved pinholes” lack antecedent basis since this is the first recitation of such limitation. However, it is noted that claim 1 requires “6 pinholes” on line 4. Therefore, it is unclear whether the recitation in claim 3 is referring back to the 6 pinholes of claim 1 or to another different reserved pinholes. However, as best understood for the purpose of continuous examination, the recitation of the reserved pinholes are interpreted as referring to the six pinholes of claim 1. Accordingly, it is suggested that applicant consider amending the limitation to recite --the six pinholes-- to avoid any confusion. However, if applicant intends to require a different reserved pinholes, appropriate clarification and citation of support is requested to avoid the confusion and potential written description or new matter issue. 

Regarding claim 4, the recitation of “the liquid medicine” lack antecedent basis since this is the first recitation of the limitation. Again, claim 1 recites “medicine” in lines 9 and 10 but does not require that the medicine being a liquid medicine. More specifically, claim 1 requires an infusion operation of medicine in line 10. Therefore, the recitation of “a infusion process” in line 5 is also confusing because it is unclear whether this limitation is referring to an infusion process that is part of the infusion operation of claim 1 or another different infusion process. However, as best understood for the purpose of continuous examination, the recitation of “a infusion process in which the liquid medicine” in line 5 is interpreted as referring to the same infusion operation of medicine of claim 1. Therefore, applicant is suggested to amend the recitation to require that the medicine is a liquid medicine and that the infusion process is a 
Regarding claim 8, the recitation of “shaped” is confusing and indefinite because it is unclear what shape is required by the limitation of “shaped.”  It is noted that a solid structure inherently has a shape. Therefore, it is unclear what is required by the recitation of “shaped.”
Claims 2-6 are also rejected for incorporating the above confusion through their respective claim dependencies. 

Claim Interpretation
It is noted that the recitations of “is injected…during production” (lines 7-8) and “is naturally filled” (line 8) in claim 1 are limitations drawn to how the infusion bottle or infusion bag and the PVC plastic capsule or spherical balloon, respectively, are filled with the base liquid. Therefore, these limitations are considered to be product-by-process limitations. Though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7, and 8, as best understood (see above for interpretation details), are rejected under 35 U.S.C. 103 as being unpatentable over Xu (CN 202314363 U). References to Xu are to the machine translation of CN 202314363 U.
Claim 1. Xu discloses a thorough-dripping medical infusion apparatus with infusion bottle having inbuilt balloon, wherein a PVC plastic capsule or spherical balloon (i.e., small inner cavity) is built in a conventional infusion bottle or infusion bag (i.e., infusion soft bag), and the PVC plastic capsule or spherical balloon is elastic (i.e., elastic since small inner cavity is formed by the infusion bag and an isolation film) ([0019]-[0021]) and is disposed in the infusion bottle or infusion bag in a fixed state or an unfixed natural state (i.e., fixed via isolation membrane); the infusion bottle or infusion bag is injected with a base liquid ([0006]; i.e., saline or glucose) during production, and also the PVC plastic capsule or spherical balloon is naturally filled with the base liquid; and during medical use, an injection operation of medicine into the infusion bottle or infusion bag and an infusion operation of medicine into a human body are the same as for traditional medical procedures ([0012]).
First, while Xu does not explicitly disclose the specifics of the PVC plastic capsule or spherical balloon having a volume of 10% of a liquid capacity of the infusion bottle or infusion bag, Xu does further disclose that the large cavity can hold standard volumes of 100mL, 250mL, or 500mL with the small inner cavity having a capacity for 5-20mL ([0023]). However, the instant disclosure does not provide criticality for the specific of the volume being 10% of the liquid capacity as oppose to any other small percentage of the liquid capacity. Therefore, since also Xu discloses that inner cavity having a small volume compared to the large cavity of the 
Second, Xu also does not explicitly disclose that the PVC plastic capsule or spherical balloon comprising uniformly distributed with 6 pinholes on a surface thereof. However, Xu further discloses that the isolation membrane forming the small inner cavity may comprise a through hole ([0021]). Moreover, again the instant disclosure simply discloses that uniformly distributed with 6 pinholes on a surface thereof but also does not explicitly disclose criticality for 6 pinholes. Instead, as best understood, the number of pinholes are fluidly coupling and controlling the flow rate between the volume of the infusion bag and the volume of the separated capsule within the infusion bag. Therefore, since Xu also discloses a through hole and piston valve for fluidly coupling and controlling flow rate, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the number of through hole and piston valve assemblies on the isolation membrane to being six or any other number necessary in order to achieve the desired flow rate for fluid into and out of the small inner cavity of Xu.
Claim 2. Xu discloses the thorough-dripping medical infusion apparatus with infusion bottle having inbuilt balloon according to claim 1, but does not explicitly disclose “wherein after the injection operation, the mixed liquid medicine in the infusion bottle or infusion bag and the 
First, it is noted that the limitation of “wherein after the injection operation, the mixed liquid medicine in the infusion bottle or infusion bag and the base fluid in the PVC plastic capsule or spherical balloon are in a positive pressure equilibrium state, and the mixed liquid medicine no longer enters the PVC plastic capsule or spherical balloon” is an limitation of the intended use of the thorough-dripping medical infusion apparatus. Specifically, this limitation is drawn to what occurs after injection operation (a method step of using the apparatus). 
Second, the limitation is requiring how fluid flow between the interior of the infusion bottle or infusion bag but outside of the PVC plastic capsule or spherical balloon and the interior of the PVC plastic capsule or spherical balloon. However, it is noted that it is known in the art that during an equilibrium pressure state between two spaces, fluid will stay in the respective spaces. Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention that when the fluid in each of two inner cavities of Xu are in a positive pressure equilibrium state, the fluid in the large inner cavity 1-1 (space of the claimed infusion bottle or infusion bag) will not enter the small inner cavity 1-2 (space of the claimed PVC plastic capsule or spherical balloon).
Claim 3. Xu discloses the thorough-dripping medical infusion apparatus with infusion bottle having inbuilt balloon according to claim 1, wherein before an end of dripping of infusion flow, at this time, the infusion bottle or infusion bag is to be emptied, the base liquid in the PVC plastic capsule or spherical balloon is seeped from the reserved pinholes and dripped into the 
Claim 4. Xu discloses the thorough-dripping medical infusion apparatus with infusion bottle having inbuilt balloon according to claim 1, wherein the infusion bottle or infusion bag is provided with the built-in PVC plastic capsule or spherical balloon, that is, the medical infusion apparatus with infusion bottle having inbuilt balloon is realized so that by a infusion process in which the liquid medicine is firstly and the base liquid is subsequently delivered, the liquid medicine is able to be completely infused into the human body ([0012]; i.e., since Xu discloses that the liquid in small inner cavity is subsequently delivered so as to drip all the remaining medicine in the infusion tube into the body and flush the tube).
Claim 7. Xu discloses the thorough-dripping medical infusion apparatus with infusion bottle having inbuilt balloon according to claim 1, wherein the base liquid is physiological saline or glucose injection ([0006]; i.e. , small inner cavity being filled with saline or glucose).
Claim 8. Xu discloses the thorough-dripping medical infusion apparatus with infusion bottle having inbuilt balloon according to claim 1, wherein the PVC plastic capsule or spherical .

Claims 5 and 6, as best understood (see above for interpretation details), are rejected under 35 U.S.C. 103 as being unpatentable over Xu (CN 202314363 U) in view of Applicant’s Admitted Prior Art, or alternatively as being  unpatentable over Xu (CN 202314363 U) in view of Gustaffson (US Pat. No. 6,007,529). References to Xu are to the machine translation of CN 202314363 U.
Claims 5 and 6. Xu discloses the thorough-dripping medical infusion apparatus with infusion bottle having inbuilt balloon according to claim 1, further disclosing a bag or bottle (see 67 of [0004]) with a soft main body ([0007]) but does not further disclose that the infusion bottle is a glass bottle or a polypropylene plastic bottle (claim 5) or that the infusion bag is a polyvinyl chloride plastic bag or a polyolefin non-PVC soft bag (claim 6). Since claim 1 requires that the infusion bottle or infusion bag being conventional (line 3) and claims 5 and 6 further requires the material of the infusion bottle and infusion bag, it follows that these materials are also conventional materials. Thus, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Xu with the required infusion bottle and infusion bag being as required by respective claims 5 and 6 since these disclosed as being conventional infusion bottle or infusion bag by applicant in claim 1.
However, even if claim 1 cannot be relied upon for disclosing that these materials are known in the art for infusion bottles or bags, it is noted that Gustaffson also discloses that it is well-known in the art for drip medical infusion for the infusion bottle being a glass bottle (col. 3, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369. The examiner can normally be reached Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/JENNA ZHANG/Primary Examiner, Art Unit 3783